Citation Nr: 9930459	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  98-19 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial, compensable rating for 
pseudofolliculitis barbae.

2.  Entitlement to service connection for generalized skin 
disorder.

3.  Entitlement to service connection for right eye 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active naval service from July 1974 to July 
1977 and subsequent reserve service.  This matter comes to 
the Board of Veterans' Appeals (Board) from the Department of 
Veterans Affairs (VA) Houston Regional Office (RO) September 
1998 rating decision which granted service connection for 
pseudofolliculitis barbae, assigning it a noncompensable 
rating, and denied service connection for "tinea versicolor 
(claimed as skin condition)" and right eye disability.  

Appellate consideration of entitlement to an initial, 
compensable rating for pseudofolliculitis barbae is held in 
abeyance pending completion of the development requested in 
the remand below.


FINDING OF FACT

It is plausible that the veteran's current skin and right eye 
disabilities may be linked to his period of active service.


CONCLUSIONS OF LAW

1.  The claim of service connection for generalized skin 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim of service connection for right eye disability 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1999).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124, 126-127 (1993).  The Court established the 
following rules with regard to claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  A lay person is competent to testify 
only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1999).  

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service or where clear 
and unmistakable evidence establishes that the injury or 
disease existed before service.  38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304(b) (1999); Crowe v. Brown, 7 Vet. 
App. 238 (1994).

The Court has indicated that the presumption of soundness 
attaches only where there has been an induction medical 
examination, and where a disability for which service 
connection is sought was not detected at the time of such 
examination.  The Court noted that the regulation provides 
expressly that the term "noted" denotes only such 
conditions as are recorded in examination reports, and that 
history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions.  Id., 7 Vet. App. at 245.

If an injury or disease is found to have preexisted active 
service, such injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during service, unless there is specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Temporary flare-ups will not be considered to be 
an increase in severity.  Hunt v. Derwinski, 1 Vet. App. 292, 
295 (1991).  Clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b).

The threshold question is whether the veteran has presented 
evidence that his claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A mere 
allegation that a disability is service connected is not 
sufficient; the veteran must submit evidence in support of 
his claim which would justify a belief by a fair and 
impartial individual that the claim is plausible.  In order 
for a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and a current disability (medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible is required to establish a 
well-grounded claim.  Libertine v. Brown, 9 Vet. App. 521 
(1996); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994).  Thus, lay statements 
regarding a medical diagnosis or causation do not constitute 
evidence sufficient to establish a well-grounded claim under 
38 U.S.C.A. § 5107(a).  

The veteran's service medical records reveal a finding of 
tinea versicolor on service entrance medical examination in 
February 1974.  During service, he received intermittent 
treatment associated with complaints of rash on various parts 
of the body including the back, chest, and neck (August 1974, 
January and July 1975, April and October 1976).  In January 
1975, it was indicated that medication did not alleviate the 
rash.  In October 1976, it was indicated that he had 
hypopigmented, scaly, pruritic rash on the chest, neck, and 
shoulders, which reoccurred despite prior treatment; clinical 
assessment was tinea versicolor.  On follow-up examination 
later in October 1976, it was indicated that tinea versicolor 
had resolved, that there was no active disease, and that only 
residual hypopigmentation was present (which would 
spontaneously resolve with time).  No pertinent report or 
clinical findings were noted on service separation medical 
examination in May 1977.

On service entrance medical examination in February 1974, the 
veteran's uncorrected distant visual acuity in the right eye 
was 20/25; on examination in July 1974, uncorrected vision in 
the right eye was 20/20.  In August 1975, he complained of a 
swollen right eye; on examination, the eye-lid was edematous 
but no foreign body or other apparent damage were seen; 
clinical impression was conjunctivitis; on follow-up 
examination the next day, a foreign body was detected and 
removed (with a needle) from the right eye; on several 
subsequent follow-up examinations between August and October 
1975, it was indicated that the right eye was inflamed, 
infected, and red, and was productive of photophobia and 
pain; in October 1975, right eye vision was 20/30.  In 
January 1976, it was indicated that he had mild right eye 
conjunctivitis and poor night vision since being assigned to 
flight deck during nighttime.  In February 1976, he 
complained of decreased and blurred night vision; on 
examination, no pathology was detected.  In June and July 
1976, he reported experiencing burning sensation in the right 
eye.  In October 1976, he experienced blurred night vision 
and pain; on examination, the right eye was watery and 
reddened, but visual acuity in that eye was 20/20.  In March 
1977, he reported right eye discomfort, strain, and itching; 
on examination, the conjunctiva was mildly infected but 
vision was 20/20.  No pertinent report or findings were noted 
on service separation medical examination in May 1977, at 
which time right eye vision was noted to have been 20/20.

The veteran's medical records from service in the reserve, 
dated from March 1985 to March 1994, reveal no report or 
clinical finding referable to a skin or right eye disorder.

In April 1998, the veteran submitted a photocopy of a 
photograph depicting him with the right eye covered by a 
patch.

VA and private medical records from August 1989 to June 1999 
reveal intermittent treatment associated with various 
symptoms and illnesses including dermatological and right eye 
problems.  In August 1989, tinea pedis was diagnosed.  In 
April 1998, the veteran complained of itching and tearing of 
the right eye, noting that he had a history of getting jet 
fuel in the right eye and surgery in 1979; clinical 
impression on examination was pterygium, increasing asymmetry 
with normal intraocular pressure, and presbyopia.  In 
November 1998, it was indicated that he had a chronic fungal 
rash on the back.  Also in November 1998, and in June 1999, 
probable allergic conjunctivitis of the right eye was 
diagnosed.  

At an August 1999 Travel Board hearing, the veteran testified 
that he was refueled aircraft during active service and often 
the jet fuel spilled on his uniform and body.  He suggested 
that such spills resulted in the development of recurrent, 
itchy skin rashes on parts of his body which he continued to 
experience to the present.  With regard to the claimed right 
eye disability, he testified that a foreign object got into 
his right eye while he performed his flight deck duties in 
active service, necessitating surgical removal of the object 
and follow-up medical treatment.  He indicated that he had 
problems with the right eye, including episodes of blurred 
and decreased vision, photophobia, itching, and discomfort 
since active service.  

Based on the foregoing, the Board finds that the claims of 
service connection for generalized skin disorder and right 
eye disability are well grounded in that they are plausible 
and capable of substantiation.  38 U.S.C.A. § 5107(a).  This 
finding is based on the veteran's assertion that he 
experienced recurrent skin rashes, productive of itching, and 
right eye problems including blurred and decreased vision, 
photophobia, and itching since active service.  The Board 
notes that although he is not competent to provide a medical 
diagnosis of a chronic dermatological or eye disability, or 
to relate the current disabilities to a specific cause, he is 
competent to state that he has experienced personally 
observable symptoms since service.  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  

Although the presence of tinea versicolor was indicated at 
the time of the veteran's service entrance, he is also shown 
to have received intermittent treatment associated with itchy 
skin rashes on various parts of his body during service.  
With regard to the claimed right eye disability, although 
vision in that eye was at times shown to be normal and at 
other times impaired, both during and after service, he is 
shown to have received intermittent treatment for recurrent 
right eye symptomatology during service and thereafter.  Post 
service clinical records reveal intermittent complaints and 
treatment referable to recurrent skin and right eye problems, 
to include diagnoses of chronic disabilities (e.g. 
conjunctivitis, pterygium, tinea pedis), and show the 
presence of skin rashes on various parts of the body.  


ORDER

The claims of service connection for generalized skin and 
right eye disabilities are well grounded.


REMAND

If a claim is well grounded, VA has a duty to assist the 
veteran in the development of facts pertinent to his claim, 
which includes a thorough VA examination.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).  As noted above, he 
received intermittent treatment for recurrent skin and right 
eye symptomatology during active service and thereafter, and 
suggested at a hearing in August 1999 that his current skin 
and right eye symptomatology are of the same nature as that 
experienced during service.  Yet, he was never afforded VA 
dermatological or ophthalmologic examinations to determine 
the nature and etiology of the disabilities.  Thus, the Board 
is of the opinion that VA dermatological and ophthalmologic 
examinations should be performed, in conjunction with the 
examiners' review of the claims file, to determine the 
origins of any current skin and right eye disabilities.  
Suttmann v. Brown, 5 Vet. App. 127, 137 (1993).

Regarding the veteran's claim of initial, compensable rating 
for pseudofolliculitis barbae, the RO granted service 
connection therefor in September 1998 (assigning it a zero 
percent rating); however, he was never afforded a VA 
dermatological examination to determine the nature and 
severity of his pseudofolliculitis barbae.  When the 
available evidence is inadequate to evaluate the current 
state of the condition, VA must provide an examination.  
Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the 
veteran the names, addresses, and dates 
of treatment of medical care providers 
who treated him for pseudofolliculitis 
barbae, any other skin disorder, and 
right eye symptomatology since service.  
After any necessary authorization is 
obtained from him, any such pertinent 
records of treatment (not already of 
record) should be obtained by the RO and 
added to the claims folder.  

2.  The RO should schedule the veteran 
for a VA ophthalmologic examination to 
determine the nature and etiology of any 
right eye disability found.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  All indicated testing 
should be accomplished.  While 
refractive error of the eye is not 
considered a disease or injury for VA 
compensation purposes (38 C.F.R. 
§ 3.303(c)), a definitive diagnosis is 
imperative; thus, the examiner should be 
requested to provide an opinion as to 
whether it is as likely as not that any 
other right eye disability found is 
causally related to service.  To the 
extent possible, the examiner should be 
asked to comment on any in-service right 
eye pathology which may be distinguished 
from post-service pathology; if so, the 
examiner should explain such 
distinction.  If any of the foregoing 
cannot be determined, then that should 
be stated for the record.

3.  The veteran should be afforded a VA 
dermatological examination to determine 
the extent and severity of the service-
connected pseudofolliculitis barbae, and 
the nature and etiology of all other 
current skin disorders.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination; the examination report 
must reflect the examiner's review of 
the claims folder.  Any testing and/or 
clinical studies, deemed necessary, 
should be performed.  

(A)  With regard to the service-
connected pseudofolliculitis barbae, the 
examiner should describe the veteran's 
disability in terms of (1) the extent of 
the area of the body involved (exposed 
or unexposed surface/a large or small 
area); (2) the presence and severity of 
lesions, including ulcerations, 
disfigurement, swelling, the extent of 
any exfoliation, crusting, exudation, or 
itching, if any; (3) the extent of any 
scarring; and (4) whether there are any 
systemic or nervous manifestations, 
including pain.  

(B)  With regard to the claimed 
generalized skin disorder, the examiner 
is requested to provide an opinion as to 
the origin/etiology and likely date of 
onset of any skin disorder, including 
whether it is as likely as not that 
there is a causal relationship between 
any such disorder and active service (to 
the extent possible, the examiner should 
be asked to comment on whether in-
service symptomatology may be 
distinguished from post-service 
symptoms, and if so, the examiner should 
be requested to explain such 
distinction), keeping in mind the nature 
and circumstances of the veteran's 
service.  If it is determined that any 
skin disorder preexisted the veteran's 
active service period, the examiner 
should provide an opinion whether any 
such disability underwent permanent 
increase in disability during service 
(aggravation) and, if so, whether such 
permanent increase in disability during 
service was beyond the natural progress 
of the disease.  If any of the foregoing 
cannot be determined, the examiner 
should so state for the record.

4.  The RO should carefully review the 
examination reports and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions, remedial 
action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for further 
review.  The veteran has the right to submit additional 
evidence and argument on the matter remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals





